DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 & 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belik et al. (Pub No. US 2018/0186443 A1).  
Regarding claims 1 & 20
	Belik teaches an aircraft (See figure 1A, ref # 100) including a support stay; (See figures 2A-2D & 5A-5F, ref # 138) the support stay (See figures 2A-2D & 5A-5F, ref # 138) configured to support a movable part (See figures 1A, 2A-2D, & 5A-5F, ref # 126 & 128) of an aircraft, (See figure 1A, ref # 100) the support stay (See figures 2A-2D & 5A-5F, ref # 138) comprising: a primary body (See figures 2A-2D & 5A-5F, ref # 138 one side) providing a primary load path, and a separate secondary body (See figures 2A-2D & 5A-5F, ref # 138 the 2nd side) providing secondary load path, wherein the secondary body (See figures 2A-2D & 5A-5F, ref # 138 the 2nd side) is attached to the primary body (See figures 2A-2D & 5A-5F, ref # 138 one side) by a mechanical connection, (See figures 2A-2D & 5A-5F, ref # 208 & 210) wherein the mechanical connection (See figures 2A-2D & 5A-5F, ref # 208 & 210) is configured such that forces causing a structural compromization of the primary body (See figures 2A-2D & 5A-5F, ref # 138 one side) are prevented from being transferred to the secondary body (See figures 2A-2D & 5A-5F, ref # 138 the 2nd side) in a manner that prevents the secondary body (See figures 2A-2D & 5A-5F, ref # 138 the 2nd side) from becoming structurally compromised, and vice-versa.  (See paragraphs 0028-0029, 0035-0038, & 0047)  

Regarding claim 2
	Belik teaches wherein the primary body (See figures 2A-2D & 5A-5F, ref # 138 one side) and the secondary body (See figures 2A-2D & 5A-5F, ref # 138 the 2nd side) include facing contact surfaces that are slidable, relative to each other, when at least one of the primary body (See figures 2A-2D & 5A-5F, ref # 138 one side) or the secondary body (See figures 2A-2D & 5A-5F, ref # 138 the 2nd side) is deformed due to a force transferred by at least one of the primary load path or the secondary load path.  (See figures 2A-2D & 5A-5F)  

Regarding claim 3
	Belik teaches wherein the mechanical connection (See figures 2A-2D & 5A-5F, ref # 208 & 210) is configured to prevent disengagement of the primary body from the secondary body.  (See figures 2A-2D & 5A-5F, ref # 138 each side)  

Regarding claim 4
	Belik teaches wherein the mechanical connection (See figures 2A-2D & 5A-5F, ref # 126 & 128) is configured to press the primary body against the secondary body.  (See figures 2A-2D & 5A-5F, ref # 138 each side)  

Regarding claim 5
	Belik teaches wherein the primary body (See figures 2A-2D & 5A-5F, ref # 138 one side) and the secondary body (See figures 2A-2D & 5A-5F, ref # 138 the 2nd side) each have at least one fastener opening, (See figures 5A-5F, what ref # 208 is passing through) and the mechanical connection (See figures 2A-2D & 5A-5F, ref # 208 & 210) includes at least one mechanical fastener (See figures 2A-2D & 5A-5F, ref # 208 & 210) passing through the fastener opening.  (See figures 5A-5F, what ref # 208 is passing through)  

Regarding claim 6
	Belik teaches wherein the mechanical fastener (See figures 2A-2D & 5A-5F, ref # 208 & 210) is configured to prevent disengagement of the primary body (See figures 2A-2D & 5A-5F, ref # 138 one side) from the secondary body (See figures 2A-2D & 5A-5F, ref # 138 the 2nd side) along a longitudinal direction of the mechanical fastener.  (See figures 2A-2D & 5A-5F, ref # 208 & 210)  

Regarding claim 7
	Belik teaches wherein the mechanical fastener (See figures 2A-2D & 5A-5F, ref # 208 & 210) is configured to press the primary body (See figures 2A-2D & 5A-5F, ref # 138 one side) against the secondary body (See figures 2A-2D & 5A-5F, ref # 138 the 2nd side) along a longitudinal direction of the mechanical fastener.  (See figures 2A-2D & 5A-5F, ref # 208 & 210)  

Regarding claim 8
	Belik teaches further comprising a first mounting portion, (See figures 2A-2D & 5A-5F, ref # 208) configured to be mounted to the movable part, (See figures 2A-2D & 5A-5F, ref # 126 & 128) and a second mounting portion (See figures 2A-2D & 5A-5F, ref # 500/504/506) configured to be mounted to a structural part (See figures 2A-2D & 5A-5F, ref # 114 & 116) of the aircraft, (See figures 1A, ref # 100) wherein the first mounting portion (See figures 2A-2D & 5A-5F, ref # 208) and the second mounting portion (See figures 2A-2D & 5A-5F, ref # 500/504/506) are spaced apart by means of the primary load path and the secondary load path, (See figures 2A-2D & 5A-5F, ref # 138 each side) so as to transfer forces between the first and second mounting portions.  (See paragraphs 0028-0029, 0035-0038, 0047 & figures 2A-2D & 5A-5F, ref # 208 & 500/504/506)  

Regarding claim 9
	Belik teaches wherein the movable part (See figures 1A, 2A-2D, & 5A-5F, ref # 126 & 128) is chosen from a group consisting of high-lift devices, control surfaces, and combinations of high-lift devices and control surfaces.  (See paragraph 0029)  

Regarding claim 10
	Belik teaches wherein the high-lift devices comprise flaps and slats.  (See paragraph 0029)  

Regarding claim 11
	Belik teaches wherein the control surfaces comprise elevators, rudders, ailerons, and combinations thereof.  (See paragraph 0029)  

Regarding claim 12
	Belik teaches wherein the combinations of high lift devices and control surfaces comprise elevons and flaperons.  (See paragraph 0029)  

Regarding claim 17
	Belik teaches wherein the secondary body (See figures 2A-2D & 5A-5F, ref # 138 the 2nd side) is configured to clad the primary body (See figures 2A-2D & 5A-5F, ref # 138 one side) along any of its side portions.  (See figures 5A-5F)  

Regarding claim 18
	Belik teaches a support arrangement (See figures 1A, 2A-2D, & 5A-5F) configured to support at least one of a movable high-lift device or a movable control surface, (See figures 1A & 2A, ref # 126 & 128) the support arrangement comprising: a primary support, (See figures 1A & 2A, ref # 138) a secondary support, (See figures 2A-2D & 5A-5F, ref # 138) and the support stay, (See figures 2A-2D & 5A-5F, ref # 138) wherein the support stay (See figures 2A-2D & 5A-5F, ref # 138) is arranged such that at least one of a pivotal or spanwise movement of the primary support (See figures 1A & 2A, ref # 138) is prevented.  (See figures 2A-2D & 5A-5F)  

Regarding claim 19
	Belik teaches at least one of a high-lift device or a control surface (See figures 2A-2D & 5A-5F, ref # 126 & 128) for an aircraft (See figures 1A, ref # 100) comprising a movable airfoil (See figures 2A-2D & 5A-5F, ref # 126 & 128) supported by the support stay.  (See figures 2A-2D & 5A-5F, ref # 138)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belik et al. (Pub No. US 2018/0186443 A1) as applied to claim 1 above, and further in view of Topf et al. (Pub No. US 2017/0036751 A1).  
Regarding claim 13
	Belik is silent about wherein the primary body and the secondary body are made of light metals or light metal alloys.  
	However, Topf teaches wherein the primary body and the secondary body are made of light metals or light metal alloys.  (See paragraphs 0018-0019)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a primary body and the secondary body are made of light metals or light metal alloys as taught by Topf in the aircraft of Belik, so as to have proper stiffness, fatigue resistance, strength, weight, and other properties.  

Regarding claim 14
	Belik is silent about wherein the light metals comprise aluminum or titanium and the light metal alloys comprise aluminum alloys and titanium alloys.  
	However, Topf teaches wherein the light metals comprise aluminum or titanium and the light metal alloys comprise aluminum alloys and titanium alloys.  (See paragraphs 0018-0019)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have light metals comprise aluminum or titanium and the light metal alloys comprise aluminum alloys and titanium alloys as taught by Topf in the aircraft of Belik, so as to have proper stiffness, fatigue resistance, strength, weight, and other properties.  

Regarding claim 15
	Belik is silent about wherein the primary body and the secondary body are made of different materials.  
	However, Topf teaches wherein the primary body and the secondary body are made of different materials.  (See paragraphs 0018-0019)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a primary body and the secondary body are made of different materials as taught by Topf in the aircraft of Belik, so as to have proper stiffness, fatigue resistance, strength, weight, and other properties.  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, 
The prior art does not disclose or suggest the claimed “wherein the primary body includes a plurality of side portions that are integrally formed with at least one intermediate portion that sets a distance between the side portions, and wherein the secondary body is attached to the side portions” in combination with the remaining claim elements as set forth in claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The references Schlipf et al. (Pub No. US 2018/0141637 A1) & Lorenz et al. (Pub No. US 2020/0307769 A1) each discloses a support stay configured to support a movable part of an aircraft, the support stay comprising: a primary body providing a primary load path, and a separate secondary body providing secondary load path, wherein the secondary body is attached to the primary body by a mechanical connection, wherein the mechanical connection is configured such that forces causing a structural compromization of the primary body are prevented from being transferred to the secondary body in a manner that prevents the secondary body from becoming structurally compromised, and vice-versa; wherein the primary body and the secondary body include facing contact surfaces that are slidable, relative to each other, when at least one of the primary body or the secondary body is deformed due to a force transferred by at least one of the primary load path or the secondary load path; wherein the mechanical connection is configured to prevent disengagement of the primary body from the secondary body; wherein the mechanical connection is configured to press the primary body against the secondary body; wherein the primary body and the secondary body each have at least one fastener opening, and the mechanical connection includes at least one mechanical fastener passing through the fastener opening; wherein the mechanical fastener is configured to prevent disengagement of the primary body from the secondary body along a longitudinal direction of the mechanical fastener; wherein the mechanical fastener is configured to press the primary body against the secondary body along a longitudinal direction of the mechanical fastener; further comprising a first mounting portion, configured to be mounted to the movable part, and a second mounting portion configured to be mounted to a structural part of the aircraft, wherein the first mounting portion and the second mounting portion are spaced apart by means of the primary load path and the secondary load path, so as to transfer forces between the first and second mounting portions; wherein the movable part is chosen from a group consisting of high-lift devices, control surfaces, and combinations of high-lift devices and control surfaces; wherein the high-lift devices comprise flaps and slats; wherein the secondary body is configured to clad the primary body along any of its side portions a support arrangement configured to support at least one of a movable high-lift device or a movable control surface, the support arrangement comprising: a primary support, a secondary support, and a support stay, wherein the support stay is arranged such that at least one of a pivotal or spanwise movement of the primary support is prevented; at least one of a high-lift device or a control surface for an aircraft comprising a movable airfoil supported by a support stay; and an aircraft including a support stay.  
The reference Knight et al. (Pub No. US 2016/0167768 A1) discloses a support stay configured to support a movable part of an aircraft, the support stay comprising: a primary body providing a primary load path, and a separate secondary body providing secondary load path, wherein the secondary body is attached to the primary body by a mechanical connection, wherein the mechanical connection is configured such that forces causing a structural compromization of the primary body are prevented from being transferred to the secondary body in a manner that prevents the secondary body from becoming structurally compromised, and vice-versa; wherein the primary body and the secondary body include facing contact surfaces that are slidable, relative to each other, when at least one of the primary body or the secondary body is deformed due to a force transferred by at least one of the primary load path or the secondary load path; wherein the mechanical connection is configured to prevent disengagement of the primary body from the secondary body; wherein the mechanical connection is configured to press the primary body against the secondary body; wherein the primary body and the secondary body each have at least one fastener opening, and the mechanical connection includes at least one mechanical fastener passing through the fastener opening; wherein the mechanical fastener is configured to prevent disengagement of the primary body from the secondary body along a longitudinal direction of the mechanical fastener; wherein the mechanical fastener is configured to press the primary body against the secondary body along a longitudinal direction of the mechanical fastener; further comprising a first mounting portion, configured to be mounted to the movable part, and a second mounting portion configured to be mounted to a structural part of the aircraft, wherein the first mounting portion and the second mounting portion are spaced apart by means of the primary load path and the secondary load path, so as to transfer forces between the first and second mounting portions; wherein the movable part is chosen from a group consisting of high-lift devices, control surfaces, and combinations of high-lift devices and control surfaces; and wherein the control surfaces comprise elevators, rudders, ailerons, and combinations thereof.  
The reference Fauchery et al. (Pub No. US 2021/0078731 A1) discloses a support stay configured to support a part of an aircraft, the support stay comprising: a primary body providing a primary load path, and a separate secondary body providing secondary load path, wherein the secondary body is attached to the primary body by a mechanical connection, wherein the mechanical connection is configured such that forces causing a structural compromization of the primary body are prevented from being transferred to the secondary body in a manner that prevents the secondary body from becoming structurally compromised, and vice-versa; wherein the primary body and the secondary body include facing contact surfaces that are slidable, relative to each other, when at least one of the primary body or the secondary body is deformed due to a force transferred by at least one of the primary load path or the secondary load path; wherein the mechanical connection is configured to prevent disengagement of the primary body from the secondary body; wherein the mechanical connection is configured to press the primary body against the secondary body; wherein the primary body and the secondary body each have at least one fastener opening, and the mechanical connection includes at least one mechanical fastener passing through the fastener opening; wherein the mechanical fastener is configured to prevent disengagement of the primary body from the secondary body along a longitudinal direction of the mechanical fastener; wherein the mechanical fastener is configured to press the primary body against the secondary body along a longitudinal direction of the mechanical fastener; further comprising a first mounting portion, configured to be mounted to the part, and a second mounting portion configured to be mounted to a structural part of the aircraft, wherein the first mounting portion and the second mounting portion are spaced apart by means of the primary load path and the secondary load path, so as to transfer forces between the first and second mounting portions; wherein the primary body and the secondary body are made of light metals or light metal alloys; wherein the light metals comprise aluminum or titanium and the light metal alloys comprise aluminum alloys and titanium alloys; wherein the primary body and the secondary body are made of different materials; wherein the secondary body is configured to clad the primary body along any of its side portions; and an aircraft including the support stay.  
The reference Schlipf et al. (Pub No. US 2020/0023939 A1) discloses a support stay configured to support a movable part of an aircraft, the support stay comprising: a primary body providing a primary load path, and a separate secondary body providing secondary load path, wherein the secondary body is attached to the primary body by a mechanical connection, wherein the mechanical connection is configured such that forces causing a structural compromization of the primary body are prevented from being transferred to the secondary body in a manner that prevents the secondary body from becoming structurally compromised, and vice-versa; wherein the mechanical connection is configured to prevent disengagement of the primary body from the secondary body; wherein the mechanical connection is configured to press the primary body against the secondary body; further comprising a first mounting portion, configured to be mounted to the movable part, and a second mounting portion configured to be mounted to a structural part of the aircraft, wherein the first mounting portion and the second mounting portion are spaced apart by means of the primary load path and the secondary load path, so as to transfer forces between the first and second mounting portions; wherein the movable part is chosen from a group consisting of high-lift devices, control surfaces, and combinations of high-lift devices and control surfaces; wherein the high-lift devices comprise flaps and slats; a support arrangement configured to support at least one of a movable high-lift device or a movable control surface, the support arrangement comprising: a primary support, a secondary support, and a support stay, wherein the support stay is arranged such that at least one of a pivotal or spanwise movement of the primary support is prevented; at least one of a high-lift device or a control surface for an aircraft comprising a movable airfoil supported by a support stay; and an aircraft including the support stay.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647